Citation Nr: 0126620	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-11 754	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for frostbite of the 
hands and feet.

3.  Entitlement to a higher rating for myofacial syndrome of 
the low back and knees with degenerative arthritis, currently 
rated as 10 percent disabling.

4.  Entitlement to a higher (compensable) rating for benign 
tremors.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1976 until retiring in July 1998.

In April 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, denied the 
veteran's claims for service connection for sinusitis and for 
residuals of frostbite of the hands and feet.  However, the 
RO granted his claim for service connection for myofacial 
syndrome of the low back and knees with degenerative 
arthritis and assigned a 10 percent rating for the 
disability.  The RO also granted his claim for service 
connection for benign tremors and assigned a noncompensable, 
i.e., 0 percent rating.  He appealed to the 
Board of Veterans' Appeals (Board), requesting service 
connection for the sinusitis and frostbite and higher ratings 
for the myofacial syndrome and tremors.  He has moved from 
Georgia to Mississippi since filing his appeal, so the RO in 
Jackson, Mississippi, has assumed jurisdiction over his case, 
and that RO forwarded his appeal to the Board.

The veteran testified at a hearing at the RO in July 2001 in 
support of his claims, and the signing judge of this decision 
conducted that hearing during a travel assignment to the RO 
in Jackson (travel Board hearing).  During the hearing, he 
withdrew his appeal concerning another claim for service 
connection for prostatitis, so the Board need not address 
that issue.  38 C.F.R. § 20.204 (2001).  Also during the 
hearing, he submitted additional medical evidence supporting 
his claims, and he waived his right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304 (2001).

The Board will issue a decision concerning the claim for a 
compensable rating for the benign tremors, whereas the Board 
must remand the remaining claims for service connection for 
sinusitis and frostbite of the hands and feet, and for a 
rating higher than 10 percent for the myofacial syndrome 
affecting the low back and knees.


FINDING OF FACT

Since filing his claim for service connection, the veteran's 
benign tremors have been no more than mild-manifested only 
by a very fine movement with his hands outstretched, which 
increases ever so slightly with intention such as while 
holding a pen when writing; even he acknowledges the tremors 
are nothing more than a minor nuisance to him, and that he 
only occasionally experiences them at his job as a security 
guard.


CONCLUSION OF LAW

The criteria have not been met for a compensable rating for 
the benign tremors.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.6, 4.3, 4.7, 4.20, 4.124a, 
Diagnostic Code 8103 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a Higher (Compensable) Rating for Benign 
Tremors

Ratings are determined by comparing the symptoms the veteran 
is presently experiencing with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  And when, as here, he has timely 
appealed the initial rating assigned for his disability just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context-which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); and compare to Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (where the most current 
level of functional impairment due to the disability 
primarily matters).

The RO assigned an initial noncompensable, i.e., 0 percent 
rating for the benign tremors after granting service 
connection for this condition.  And the RO rated the 
disability analogous to a "convulsive tic" under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8103 (see also 38 C.F.R. § 4.20), 
based on the veteran's specific symptoms during service of 
trembling when nervous or emotionally stressed.  According to 
Code 8103, a 0 percent rating is warranted when the tremors 
are only "mild," whereas a 10 percent rating is warranted 
when they are "moderate" and a 30 percent rating when they 
are "severe."  A note in Code 8103 indicates these 
determinations of whether they are "mild," "moderate" or 
"severe" depend on their frequency, severity, and the 
muscle groups involved.

When examined by VA in March 1999, the veteran indicated that 
he was not receiving any medical treatment for his tremors, 
and a Romberg test of his nerves was negative.  He also did 
not have any other signs or indications of significant 
neurological impairment-including in his hands, and this 
continued to be the case when more recently examined by VA in 
March 2000.  Moreover, the more recent VA medical examination 
in March 2000 was requested for the specific purpose 
of determining the severity of his tremors-as it was an 
examination for neurological disorders, in particular, as 
opposed to merely a general medical examination like his 
initial evaluation in March 1999.

The VA physician who examined the veteran in March 2000 
indicated that his cranial nerves were intact and normal, 
with no evidence of papilledema or field cut confrontation.  
He also had normal strength, tone, and reflexes-including in 
his hands, which is where he indicated during his July 2001 
hearing that he experiences trembling ("shaking") and 
decreased grip strength and dexterity, causing him to hide 
his hands in his pockets for fear of embarrassment.  He also 
had a normal sensory examination, as was his cerebellar 
function, gait, and stance.  The only objective clinical 
findings of note were a "very fine tremor" with his hands 
outstretched, which increased ever so slightly with 
intention, and a tendency to some tremulousness while holding 
a pen and obtaining a sample of his handwriting.  But even in 
assessing the severity of that, the examining VA physician 
indicated that it was "...nothing more than a nuisance."  
Indeed, even the veteran, himself, expressly acknowledged 
this, and the VA examiner agreed-noting that the tremors 
posed only a "minor" problem for the veteran at his job as 
a security guard, although on occasions he experiences them 
in that capacity.  So at most, this is only indicative of 
"mild" tremors based on the criteria of Code 8103.  See 
also 38 C.F.R. §§ 4.2, 4.6  Obviously then, the veteran does 
not meet the criteria for a higher rating under this code or 
even under any of the other potentially applicable codes such 
as Code 8104.  And since his tremors have not been more than 
noncompensably (i.e., 0 percent) disabling since he filed his 
claim for them, he is not entitled to a "staged" rating 
either.  See Fenderson, 12 Vet. App. at 126.  Furthermore, 
the evidence is not about equally balanced-for and against 
the claim; rather, the preponderance of the evidence is 
against the claim, so the appeal must be denied.  38 U.S.C.A. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran also indicated during his hearing that he has 
tried Valium to lessen or completely alleviate his tremors, 
but that he experienced too many side effects of that 
medication.  The VA physician who examined him in March 2000, 
however, informed him that other viable options of treating 
his tremors exist-including other medications that are not 
tranquilizers, and that he may wish to try them instead of 
the Valium.  So although that does not specifically address 
the severity of his tremors, it does nonetheless indicate 
there are feasible means available to treat them and reduce 
their resulting affect.

In denying this claim for a higher rating for the service-
connected tremors, the Board is mindful of the Veterans 
Claims Assistance Act of 2000 (the "VCAA").  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2001); 66 Fed. Reg., No. 168, 45620-45632 (Aug. 29, 20001).  
This new law eliminated the concept of a well-grounded claim 
and requires that VA provide more notification and assistance 
to the veteran in apprising him of the evidence needed to 
substantiate his allegations and assisting him in obtaining 
the evidence once identified.  The VCAA applies to claims 
that were filed on or after the date of its enactment, 
November 9, 2000, or to claims that were filed prior to that 
date and which are still pending.  VAOPGCPREC 11-2000 (Nov. 
27, 2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Ordinarily, a change in the law during the pendency of the 
appeal might require remanding the case to the RO to avoid 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Here, however, 
that is unnecessary since the RO already apprised him of the 
VCAA in an April 2001 letter, which also discussed the legal 
implications of this new law insofar as notifying him of the 
type of evidence needed to prevail in his appeal and with 
respect to VA's obligation to assist him in obtaining the 
evidence that he identifies as relevant to his claim.  But he 
did not identify or submit any additional evidence for 
consideration, and there is no indication that any additional 
medical or other evidence, not already of record, appears to 
be forthcoming.  Indeed, he indicated as much during his VA 
examinations and during his hearing that he is not receiving 
any medical treatment for his tremors, although the VA 
examiner recommended the veteran try a different medication 
for them.  So it would be pointless to remand this claim to 
the RO when all of the procedural safeguards and development 
required by the VCAA already have been satisfied.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence 
in support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).



ORDER

The claim for a compensable rating for the benign tumors is 
denied.


REMAND

Entitlement to Service Connection for Sinusitis and Frostbite 
of the Hands and Feet

The RO denied both of these claims as not well grounded, and 
according to the most recent supplemental statement of the 
case (SSOC) in May 2000, the RO denied the claim for 
sinusitis, in particular, because there was no X-ray 
confirmation of the September 1999 diagnosis of the condition 
at the Keesler outpatient clinic.  There is no express legal 
requirement, however, that the diagnosis of sinusitis 
actually be supported by the results of an X-ray; a simple 
clinical finding of it may suffice, as there has been in this 
instance.  The RO apparently is confusing the requirements 
for rating the disability under 38 U.S.C.A. § 4.97, 
Diagnostic Code 6513, after it is service connected, 
with the criteria for granting service connection prior to 
even reaching that stage.  And while an X-ray may show the 
veteran does not actually have sinusitis, or any symptoms 
associated with it, an X-ray is not necessarily meant to be 
used as a preliminary requirement for confirming that he does 
have the condition and residual symptoms.  So for purposes of 
determining whether he has the condition in this particular 
instance at hand, the rather recent diagnosis of the 
condition in September 1999 at the Keesler outpatient clinic 
must be accepted-at least initially, as an indication that 
he does.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).  Consequently, this 
satisfies the requirement that there be medical evidence of 
current disability (here, an acceptable diagnosis of 
sinusitis).  The dispositive issue then becomes whether there 
is a medical basis for causally linking the sinusitis to the 
veterans' service in the military-especially since the 
diagnosis in September 1999 was only a little more than 1 
year after he had retired from the military in July 1998 and 
since, contrary to what the RO concluded, he clearly had 
received treatment for sinusitis on various occasions while 
in service.  His service medical records (SMRs) show that he 
was seen in January 1978 for an upper respiratory infection, 
but more importantly they show that he later was seen during 
service in March 1990 for sinusitis, in September 1994 for 
allergic rhinitis, in January 1998 for sinusitis secondary to 
the allergic rhinitis, and again in April 1998 for the 
allergic rhinitis.  He also complained during his February 
1998 military retirement physical examination of experiencing 
sinusitis, so there is plenty evidence already of record that 
he had the condition while in service.

A medical opinion needs to be obtained, nevertheless, 
indicating whether it is at least as likely as not that the 
veteran's current sinusitis (again, giving full probative 
value to the diagnosis in September 1999) is related to the 
sinusitis noted during service.  This medical nexus evidence 
is a prerequisite to granting service connection.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The VA physician who examined the veteran in March 1999 
reported that he "appears to have a chronic sinusitis which 
dates back to [his] military service."  But that only was 
indicated in the medical history portion of the report of 
that evaluation, and not in the actual objective clinical 
findings and overall assessment.  In fact, that VA examiner 
did not even diagnose sinusitis at the conclusion of 
that evaluation-although, as alluded to above, the report of 
another more recent medical evaluation in September 1999 at 
the Keesler outpatient clinic does contain a current 
diagnosis of sinusitis.  But despite that, it still is 
unclear whether the veteran's sinusitis, even assuming that 
he currently has the condition, can be medically linked to 
his sinusitis in service.  So he should be re-examined to 
obtain a medical opinion concerning this.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 
400 (1997).

As for the claim for residuals of frostbite of the hands and 
feet, it is unclear whether the veteran actually ever has 
sustained such a cold weather injury.  There was no evidence 
of this in service, and the VA physician who examined him in 
March 1999 did not diagnose it.  However, in recording the 
veteran's pertinent medical history, that VA examiner noted 
the veteran had "four out of twelve...of the Oakley signs and 
four out of nine of the Murray signs [indicating] a somewhat 
mild frostbite."  So the veteran needs to be re-examined to 
clarify whether he currently has residuals of frostbite 
involving his hands and feet or whether that simply was his 
own 
self-reported history that he told that VA physician while 
being examined.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence).  And if it is determined that he has 
residuals of frostbite, there still needs to be a medical 
opinion indicating whether they are from a cold weather 
injury in service.  See, e.g., Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).

Entitlement to a Rating Higher than 10 Percent for Myofacial 
Syndrome of the Low Back and Knees with Degenerative 
Arthritis

The veteran currently has a single, collective rating for 
this disability to compensate him for the aggregate 
functional impairment that he has in his low back and knees, 
as a whole, due to his myofacial syndrome and degenerative 
arthritis.  But he alleged during his July 2001 hearing that 
he is entitled to separate ratings for his low back and knees 
since these are two anatomically different areas of his body 
with entirely different functions and, consequently, that 
assigning separate ratings under these circumstances would 
not violate VA's prohibition against "pyramiding" of 
disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1995), 
citing 38 C.F.R. § 4.14.

Neither the report of the March 1999 VA medical examination 
nor the report of the more recent VA medical examination in 
March 2000 provides sufficient information to determine 
whether separate ratings are warranted for the low back and 
knees in this particular case.  The reports of those 
examinations also do not provide enough information to 
determine whether the veteran is entitled to additional 
compensation for the pain in his low back and knees, which 
also was documented in the records of his treatment during 
1999 and 2000 at the Keesler outpatient clinic.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59.  This precedent case and regulations also require 
considering whether he has additional functional impairment-
above and beyond that objectively demonstrated, due to such 
other factors as premature or early fatigability, weakness, 
and incoordination, etc.  The Board would add, however, that 
there currently is no indication in any of these records that 
he is entitled to separate ratings for instability in his 
knees (under 38 C.F.R. § 4.71a, Diagnostic Code 5257), apart 
from the arthritis in them (under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010), because he continues to have 
full range of motion (FROM)-from 0 to 140 degrees, and no 
objective clinical indications of instability.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (August 14, 1998); See also 38 C.F.R. § 4.71, 
Plate II.

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  The Board recognizes that the 
RO already has sent the veteran a VCAA 
development letter in April 2001, so any 
additional development in this regard is 
only necessary to the extent that he 
identifies additional medical or other 
evidence, not already of record, 
which needs to be obtained.

2.  The RO should have the veteran undergo 
appropriate VA examinations to obtain 
medical opinions concerning:  a) whether 
he currently has sinusitis and residuals 
of frostbite of the hands and feet; and if 
so, b) whether they are related to his 
service in the military.  He also needs to 
be re-examined to obtain a medical opinion 
concerning:  c) the current severity of 
his myofacial syndrome of the low back and 
knees with degenerative arthritis, 
particularly insofar as whether there is 
additional functional impairment-above 
and beyond that objectively demonstrated, 
due to the extent of his pain or painful 
motion, or due to such other factors as 
premature or early fatigability, weakness, 
and incoordination, etc.  See DeLuca, 
supra.  The VA examiner also should 
comment on whether:  d) the symptoms 
associated with the myofacial syndrome and 
degenerative arthritis affect the low back 
independently of the knees and vice versa, 
to warrant separate ratings for each.  
See Esteban, supra.  And since the purpose 
of obtaining these opinions is to resolve 
these dispositive issues, the VA examiner 
should review the relevant medical and 
other evidence in the claims folder-
particularly the evidence cited in this 
remand.  The VA examiners also should 
provide the rationale for their opinions, 
citing, when necessary, to specific 
evidence in the record.  The reports of 
the examinations and opinions should be 
typewritten in the interest of clarity and 
understanding.

3.  The RO should review the reports of 
the examinations and opinions to ensure 
they are in compliance with the directives 
of this remand.  If not, they should be 
returned for immediate corrective action.  
38 C.F.R. § 4.2.

4.  Upon completion of the above 
development, and any other development 
warranted by the VCAA, the RO should 
readjudicate the claims for service 
connection for sinusitis and residuals of 
frostbite of the hands and feet, and for a 
rating higher than 10 percent for the 
myofacial syndrome of the low back and 
knees with degenerative arthritis.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits-to include a 
summary of the evidence and applicable 
laws, regulations, caselaw and other legal 
authority considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
disposition of this case, and the veteran need not take any 
action until notified to do so.  However, he hereby is 
advised that his failure to cooperate in being re-examined 
may have adverse consequences to the outcome of his appeal.  
38 C.F.R. § 3.655.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



